JOHNSON, Judge.
In this interlocutory appeal there is only one question: Did the trial court abuse its discretion in denying the appellant’s motion to vacate and set aside the default judgment which had been entered against the appellant for failure to plead to complaint ?
It appears to this Court that the motion to vacate was well-founded in fact and that the trial court did abuse its discretion when it refused to set aside the default. The facts constituted excusable neglect on *192the part of the defendant. We recognize the law in Florida to be well-established as found in Crystal Lake Golf Course, Inc. v. Kalin, 252 So.2d 379 (Fla.App.4th, 1971), and based upon the holding of said Crystal Lake Golf Course, Inc. v. Kalin, supra, we do reverse the order denying the appellant’s motion to vacate the default and do hereby direct the trial court to vacate said default and fix a reasonable time within which the defendant may plead as it may be advised.
RAWLS, C. J., and SPECTOR, J., concur.